Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA EDGAR September 1, 2011 Securities and Exchange Commission treet NE Washington, D.C.20549 Re:Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4 for Lincoln National Variable Annuity Account H The Lincoln National Life Insurance Company American Legacy® Fusion File Nos. 811-05721; 333-175888 Commissioners: On behalf of The Lincoln National Life Insurance Company (the “Company”) and Lincoln National Variable Annuity Account H (the “Account”), transmitted herewith for filing is Pre-Effective Amendment No. 1 (the “Amendment”) to the Registration Statement on Form N-4 (the “Registration Statement”) under the Securities Act of 1933, as amended, for certain flexible premium variable annuity contracts (the “Contracts”) that the Company proposes to issue through the Account.The Amendment is marked to show changes from the initial Registration Statement (filed July 29, 2011). The Amendment reflects changes made in response to SEC Staff comments, non-material changes made to update the registration statement, and also includes up-to-date financial statements and exhibits. Any questions or comments regarding this filing should be directed to me at the number listed above. Sincerely, /s/ Scott C. Durocher Scott C. Durocher Counsel
